[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JUNE 10, 2009
                               No. 08-15000                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 07-00150-CR-T-E

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

BENJAMIN SHANE FOSTER,
a.k.a. Benjamin Shawn Foster,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       _________________________

                                (June 10, 2009)

Before BIRCH, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

     John Carlton Taylor, appointed counsel for Benjamin Shane Foster in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief prepared pursuant to Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Foster’s conviction and sentence are AFFIRMED.




                                          2